[ariiex101acfpurchaseands001.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. RAILCAR PURCHASE AND SALE AGREEMENT This
Railcar Purchase and Sale Agreement (the “Agreement”) is entered into as of June
28, 2018, by and between ACF Industries, LLC, a limited liability company
organized under the laws of Delaware (the “Seller”) and ARI Leasing, LLC, a
limited liability company organized under the laws of Delaware (the “Buyer”).
Seller and Buyer are collectively referred to herein as “Parties”, in singular
or plural usage, as required by context. WHEREAS, Seller has agreed to construct
and assemble for and sell and deliver to Buyer certain railcars and railroad
equipment subject to the terms and conditions provided herein; and WHEREAS,
Buyer has agreed to purchase and accept delivery of such railcars and railroad
equipment subject to the terms and conditions provided herein. NOW, THEREFORE,
in consideration of the premises and mutual promises, terms and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, do hereby agree as follows: 1. PURCHASE AND SALE OF THE RAILCARS
1.1 Quantities and Types of Railcars. Seller shall construct and assemble for
and sell to Buyer, and Buyer shall purchase from Seller, the number and types of
tank railcars enumerated on Exhibit A attached hereto (the “Railcars”). 1.2
Term. The term of this Agreement (the “Term”) shall commence on the date hereof
and end on the date of the Delivery of the final Railcar manufactured hereunder,
except as extended or sooner terminated pursuant to the terms hereof. 2. INVOICE
PRICE; TAXES; SELLER’S COST 2.1 Invoice Price. The price to be paid by Buyer for
each Railcar shall be calculated by dividing the total amount of Seller’s Cost
(subject to Section 2.3) for such Railcar as set forth in Seller’s initial quote
with respect to such Railcar by the difference between one (1) and the
applicable margin for such Railcar set forth on Exhibit A, plus (i) any
applicable Taxes (subject to Section 2.2), plus (ii) any applicable Regulatory
Increases, [*****] (iii) [*****] (subject to Section 4.1) (the “Invoice Price”)
2.2 Taxes. Seller shall not impose on Buyer any responsibility for payment or
reimbursement of any tax or taxes now or hereafter imposed by federal, state,
municipal or other government authority, including political subdivisions of the
foregoing (collectively, “Taxes”), upon the transaction(s) herein, unless Seller
in its initial quote with respect to the Railcars expressly specifies the nature
and amount of such Taxes to be added thereto and such additional amount is
further agreed to by Buyer. Seller shall be responsible for remitting to the
applicable taxing authority any Taxes assessed on the Railcars. 2.3 Seller’s
Cost. “Seller’s Cost” is defined as, on a per Railcar basis, Seller’s standard
cost for materials, parts, labor and overhead and shall be calculated as set
forth in Exhibit D hereto (“Seller’s Cost”). For [*****] Railcars to be
Delivered hereunder, “Seller’s Cost” shall also include Seller’s start-up
expenses, which shall be calculated as set forth in Exhibit E hereto (“Start-Up
Expenses”). For clarification, none of the following shall be included in the
calculation of Seller’s Cost: pensions, retiree medical costs, costs related to
environmental proceedings, costs related to labor proceedings, and costs related
to any labor strike, stoppage or slowdown, or depreciation. 1



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands002.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. 2.4 Access and Audit Rights. Buyer shall
have the right to audit the calculation of Seller’s Cost, Start- Up Expenses,
and Invoice Price, and in connection with such audits, Seller shall provide
access to representatives of Buyer, at all reasonable times by appointment
during regular business hours, to Seller’s Plant and, regardless of where
located, to all written records and documents with respect to the calculation of
Seller’s Cost, Start-Up Expenses, and Invoice Price. 3. CONSTRUCTION AND
ASSEMBLY OF RAILCARS 3.1 Specifications; Modifications. The manufacture, quality
and component parts of each Railcar shall conform, on the date of completion of
construction and assembly thereof, to the specifications attached hereto as
Exhibit B (hereinafter, the “Specifications”), and to all applicable industry
standards for new equipment, including but not limited to all applicable
statutes, rules, regulations, directives and requirements of the United States
Department of Transportation and the Federal Railroad Administration, and to the
applicable specifications and all final standards of the Association of American
Railroads (“AAR”) (collectively, “Regulations”), in each case as may be in
effect on the date of construction of the Railcar. Any changes in the
Specifications desired by Buyer must be requested in writing, and Seller shall
use commercially reasonable efforts to comply with such requests. The Parties
agree that any such changes to the Specifications shall be implemented by Seller
only upon the written agreement of Seller and Buyer, which written agreement may
include email correspondence, and which specifies the precise changes and the
amount of any reasonable adjustment in Seller’s Cost. Notwithstanding anything
to the contrary, if any changes to the Specifications are dictated by changes to
Regulations or other similar industry-imposed requirements enacted after such
date that Seller provides Buyer with Seller’s initial quote with respect to the
Railcars, then Buyer hereby agrees (i) that Seller may make any such changes,
and (ii) to pay, or cause to be paid, such additional costs and expenses of
Seller incurred by Seller in making and implementing any such changes (such
payment obligation, the “Regulatory Increase”). 3.2 Designs, Engineering, and
Purchasing Support. The terms and conditions of the Purchasing and Engineering
Services Agreement and License dated January 7, 2013 between ACF Industries LLC
and American Railcar Industries, Inc., as amended, shall be inapplicable to the
Railcars produced pursuant to this agreement. Buyer shall provide Seller with
designs, engineering, and purchasing support necessary to manufacture the
Railcars (collectively, the “Design and Engineering Services”, including, but
not limited to, (1) sourcing all of the materials and components (other than
shop-level materials such as welding wire) (the “Materials”) and (2) calculating
material escalation costs and surcharges to be passed along to Buyer.
Notwithstanding the foregoing, in the event that any Materials are scarce,
limited, or in short supply, Buyer shall under no circumstances be required to
give Seller any priority of Buyer’s good faith requirements with respect to such
Materials in connection with the manufacture of railcars by Buyer; provided,
however, that Buyer shall give Seller priority to such Materials over any third
party. 3.3 Purchasing Support for Materials Supplied by Third Parties. Certain
materials to be used by Seller in the production of Railcars shall be ordered
from third parties by Buyer on behalf of Seller. The purchase orders for such
materials shall reflect that (i) Seller is the purchaser and shall be
responsible for the payment of the third-party supplier’s invoice (including
freight and related charges), (ii) such materials shall be shipped to, and
maintained in inventory at the Seller’s Plant, and (iii) title and risk of loss
shall pass to Seller at the time of delivery FOB third party’s facility. Seller
shall insure such Materials against all risk of loss or damage due to fire, with
extended coverage over such other risks as are customarily insured against. Any
and all discounts, rebates, and price reductions applicable to such materials
that results from Buyer’s arrangements with the suppliers shall accrue solely to
Buyer. Buyer shall not be liable for the shortage or unavailability of such
materials or for any accumulated excess amounts of such materials in Seller’s
inventory. Moreover, Buyer shall under no circumstances be required to favor
Seller’s requirements for 2



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands003.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. Materials over Buyer’s good faith
requirements for Materials in connection with the manufacture of railcars by
Buyer; provided, however, that Buyer shall favor Seller’s requirements for
Materials over the requirements of any third party. 3.4 Materials Supplied by
Buyer. The Materials that are supplied directly to Seller by Buyer will be
purchased by Seller from Buyer at [*****]. Seller agrees to pay for Materials
supplied by Buyer [*****] upon receipt of an invoice relating to such Materials.
Seller shall use good faith efforts (taking into consideration and failure by
Buyer to supply Materials in the event Materials are scarce, limited or in short
supply) to maintain and inventory of such Materials that is sufficient to
manufacture Buyer’s requirements for Railcars; provided, however, that Buyer
shall under no circumstances be required to favor Seller’s requirements of
Buyer’s good faith requirements in connection with the manufacture of railcars,
but Buyer shall favor Seller’s requirements for Materials over the requirements
of any third party. Title and risk of loss of such Materials shall pass to
Seller FOB Buyer’s facility. Seller shall pay all freight costs and related
charges, and insure such Materials against all risks of loss or damage due to
fire, with extended coverage over such other risks as are customarily insured
against. 3.5 License of Intellectual Property (a) Buyer hereby grants for the
Term hereof a personal, non-exclusive, non-assignable license to Seller of
certain of Buyer’s intellectual property, including, but not limited to, the
designs, specifications, concepts, processes, trade secrets, and manufacturing
know- how for the Railcars and components thereof, including any improvements
thereto developed during the term hereof by any person or entity (the “Licensed
Intellectual Property”), solely as necessary for Seller to manufacture at the
Plant and sell the Railcars hereunder during the Term hereof (the “License”).
(b) Seller covenants and agrees that it will, at any time upon request, execute
and deliver any and all documents requested by Buyer to evidence Buyer’s title
and ownership in and to such Licensed Intellectual Property, including any
improvements thereto used or developed by Seller and/or any of its employees,
officers, or agents, and take any and all other steps, that may be necessary or
desirable to perfect the title to such intellectual property in Buyer, is
successors and assigns. 3.6 Construction Location. Except as otherwise agreed to
in writing by the parties, all Railcars shall be constructed and assembled at
Seller’s Milton, Pennsylvania facility (“Seller’s Plant”). 4. DELIVERY 4.1
Delivery Requirements. Pursuant to the terms and conditions hereof, Seller shall
Deliver the Railcars to Buyer in accordance with the delivery schedule set forth
in Exhibit A, subject to any Excused Delay as provided in Section 4.4. The
Parties agree that time is of the essence of this Agreement. For the purposes of
this Section 4.1, any Railcar that is not delivered within thirty (30) days
after the applicable Delivery date set forth in Exhibit A for such Railcar (the
“Committed Delivery Date”), excluding delays resulting from (i) Excused Delays,
(ii) Buyer’s rejection of a Railcar pursuant to Section 5.3, or (iii) the
failure of Seller to obtain AAR Certification after using its best efforts as
required in 9.1(f), shall be considered “Delayed Railcars”.[*****] 4.2 Notice of
Completion of Manufacture. Seller shall notify Buyer no later than ten (10) days
prior to the completion of the manufacture and assembly of any Railcar so that
Buyer may inspect such Railcar in accordance with Section 5.1 hereof. 3



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands004.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. 4.3 Exclusivity. Except with Buyer’s written
consent, Seller shall not, during the Term, be engaged in the manufacturing or
assembly of any railcars other than the Railcars to be purchased by Buyer
hereunder or any other activity that may affect timely delivery of the Railcars
hereunder. 4.4 Excused Delays. The Seller shall not be liable to Buyer for any
damages for any delay in the Delivery of or for the failure to Deliver any
Railcar if, and to the extent, such delay or failure is due to acts of God, acts
of civil, governmental or military authorities, embargoes, fire or other
casualty, strikes or other labor disturbances, floods, riots, war, delay in
delivery of materials ordered by or from Buyer pursuant to Section 3.3 or 3.4,
lack or shortage of transportation facilities or delays in transportation or any
other cause beyond the reasonable control of Seller. The time of Delivery as
specified in Seller’s Delivery schedule shall be extended by the period of delay
resulting from any of the foregoing causes or conditions (each an “Excused
Delay”) on a day by day basis. If any consecutive period of Excused Delay(s)
continues for one hundred and eighty (180) days or more, either Party shall have
the right to terminate this Agreement upon thirty (30) days advance written
notice to the other. Buyer’s notice shall not be effective for any Railcar that
has commenced production. In such event, neither Party shall have any further
obligation to the other hereunder, except for obligations that have accrued
prior to the date of such termination, and, in the case of Buyer’s notice of
termination, obligations as to Railcars which have commenced production. If the
Delivery of any Railcar is delayed by more than twelve (12) weeks due to an
Excused Delay, Buyer shall have the option of refusing to purchase any such
Railcar. Buyer may exercise such option by written notice to Seller any time
after the expiration of such twelve-week period until the first day on which
manufacture of such Railcar commences thereafter. Buyer’s obligation to purchase
Railcars from Seller hereunder shall be reduced by the number of Railcars for
which Buyer exercises such option. Unless the Agreement is terminated as
provided above, upon the termination of any period of Excused Delay, Seller will
make a reasonable good faith effort to commence manufacturing Railcars such that
Delivery of any Railcar remaining to be manufactured and Delivered pursuant
hereto is Delivered as soon as reasonably possible. 5. INSPECTION AND ACCEPTANCE
5.1 Inspection. Upon reasonable advance notice to Seller, Buyer shall, at its
sole cost and expense, have the right to inspect, including by parties
designated by Buyer, Seller’s manufacturing facilities and any Railcars multiple
times during regular business hours before, during and after the completion of
construction thereof until the final Railcar to be manufactured hereunder is
accepted by Buyer. Seller shall grant to Buyer’s inspectors reasonable access to
its plants, facilities, statistical process control and other data related to
the construction and assembly of the Railcars, including its quality assurance
and responsiveness data, to enable the inspectors to adequately perform such
inspection. Without limiting the foregoing, upon the completion of each Railcar,
Buyer shall also have an opportunity for a post-completion inspection thereof at
Seller’s facility. Buyer agrees to cooperate with Seller in the inspection of
the Railcars in order to avoid, to the extent practicable, delays and
disruptions at Seller’s facility. In no event shall the inspection occur more
than three (3) business days beyond the completion of the Railcar, unless the
parties agree otherwise. If Buyer fails to complete its post-completion
inspection within three (3) business days following completion of the Railcar,
such Railcar shall be deemed accepted by Buyer without the requirement of a
Certificate of Acceptance referenced in Section 5.2 5.2 Accepted Railcar. If
Buyer’s post-completion inspection of the Railcar determines that the assembly
and construction of the Railcar has been completed in accordance with the
Specifications and Regulations or Buyer fails to conduct its post-completion
inspection within the time period set forth in Section 5.1 above, Buyer shall
promptly execute and deliver a Certificate of Acceptance to Seller, in a form
reasonably acceptable to both parties. If Buyer fails to conduct its
post-completion inspection with the time period set forth in Section 5.1 above,
and fails to 4



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands005.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. deliver a Certificate of Acceptance to
Seller, in a form reasonably acceptable to both parties, such Railcar shall be
deemed accepted by Buyer as set forth in Section 5.1 above. 5.3 Rejected
Railcar. If a Railcar is not manufactured and assembled by Seller in accordance
with the Specifications and Regulations, Buyer may reject such non-conforming
Railcar and, in such event, Buyer shall notify Seller in writing no later than
the business day immediately following the day upon which the post-completion
inspection is completed, specifying in reasonable detail the reasons for the
rejection. Within a reasonable time thereafter, Seller shall correct all defects
identified by Buyer and thereafter, shall make the Railcar available to Buyer
for re-inspection. Buyer shall inspect the corrected Railcar as soon as
reasonably practical but in no event more than five (5) business days after the
Railcar has been tendered for re-inspection. If the corrected Railcar is
reasonably acceptable to the Buyer, Buyer shall promptly advise Seller
accordingly and execute and deliver a Certificate of Acceptance. If the
corrected Railcar is not reasonably acceptable to Buyer, Buyer shall so advise
Seller in writing specifying in reasonable detail the reasons for the rejection,
and Seller shall again attempt to correct all noted defects. 5.4 Certificate of
Acceptance. The issuance of a Certificate of Acceptance by Buyer shall not
relieve Seller of any of its contractual obligations hereunder, nor shall it
constitute a waiver by Buyer of any defect or deficiency in the materials,
workmanship, construction or other deviation from the terms and conditions of
this Agreement. 5.5 Shipment and Delivery. “Delivery” (including the terms
“Deliver” and “Delivered”) of the Railcars shall be defined as providing
disposition to the railroad for the first forwarding of a Railcar, FOB Seller’s
Plant. Seller will Deliver the Railcars in accordance with Section 4.1 towards
Buyer or Buyer’s customer at the place designated by Buyer, and any resulting
freight charges shall be for Buyer’s account. Buyer shall provide disposition
for Delivery of each Railcar within two (2) business days after Buyer has
accepted such Railcar. Exclusive ownership, rights of possession and control,
and risk of loss and title to each Railcar manufactured by Seller will pass to
Buyer at the time of Delivery of such Railcar. 6. PAYMENT OF PURCHASE PRICE AND
CLOSING OF SALE 6.1 Acceptance Date, Conditions Precedent. Buyer shall pay, or
cause to be paid, the applicable Invoice Price as set forth in Section 2 hereof
to Seller for each Railcar constructed, assembled, accepted by Buyer and
Delivered by Seller, within five (5) business days after all of the conditions
precedent listed below have been met for such Railcar: (a) Buyer has received a
Shipping Report with the lightweight of the Railcar and the Railcar number
assigned to such Railcar and affixed thereon. (b) Buyer has received a
Certificate of Acceptance from Buyer’s inspector with respect to the inspection
of such Railcar confirming that workmanship and processes used in the
construction and assembly of the Railcar have been used and performed in
accordance with the Specifications and Regulations and that such Railcar has
been constructed, assembled and Delivered in accordance with the terms hereof.
(c) Buyer has received an invoice from Seller in the amount of the Invoice Price
for the Railcar as set forth herein and which references a Railcar number for
such Railcar that corresponds to the Railcar number for such Railcar on the
Shipping Report. 6.2 Wire Transfer Instructions. Buyer shall pay, or cause to be
paid, the Invoice Price for each Railcar via wire transfer to Seller pursuant to
such wire transfer instructions as Seller shall provide to Buyer. 5



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands006.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. 6.3 Bill of Sale. Seller will provide Buyer
a Bill of Sale in the form attached hereto as Exhibit C and hereby made a part
hereof promptly after receipt of payment. 7. SELLER’S WARRANTIES 7.1
Manufacturing Warranty. (a) Subject to Section 7.2, Seller warrants, for a
period of five (5) years after Delivery (the “Warranty Period”) that all
Railcars shall be manufactured in accordance with the Specifications and
Regulations and that each Railcar and the installation of parts incorporated
into such Railcar will be free from defects in materials and workmanship.
Seller’s sole obligation under the warranties set forth herein shall be limited
to, in Seller’s sole discretion, the prompt repair or replacement at a shop of
Seller’s choosing of any Railcar or parts incorporated therein that is not in
conformity with this warranty during the Warranty Period. Transportation and
storage charges to deliver the Railcar or parts incorporated therein to a shop
for repair shall be the responsibility of Buyer [*****]. In no event shall
Seller be liable to Buyer for any warranty claims for any sum in excess of the
cost of repairs or replacements as specified herein. Buyer will not repair,
replace or discard the affected Railcar or parts incorporated therein until
Seller has first been given a reasonable opportunity to inspect and repair or
replace such Railcar or parts incorporated therein, if necessary. Any warranty
claim must be brought by Buyer within five (5) years from the date a senior
executive of Buyer knows or reasonably should have known of such cause of
action. 7.2 This warranty shall extend only to Buyer, and shall not extend to
any successor or transferee of Buyer without Seller’s express written consent,
which consent will not be unreasonably delayed or withheld. Exclusivity of
Warranty and Disclaimers. (a) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE
WARRANTIES SET FORTH IN SECTION 7.1(a) ARE EXCLUSIVE AND EXPRESSLY IN LIEU OF
ALL OTHER WARRANTIES WITH RESPECT TO THE RAILCARS OR PARTS INCORPORATED THEREIN,
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR USE OR PURPOSE. SELLER’S LIABILITY AND BUYER’S EXCLUSIVE REMEDY FOR
BREACH OF SELLER’S WARRANTY WILL BE LIMITED TO REPAIR OR REPLACEMENT. NEITHER
BUYER (NOR ITS OFFICERS, DIRECTORS OR AFFILIATES) NOR SELLER (NOR ITS OFFICERS,
DIRECTORS OR AFFILIATES) SHALL HAVE LIABILITY TO THE OTHER UNDER THIS AGREEMENT
FOR ANY PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES, SUCH AS EXCESS COSTS
INCURRED, COMMODITY LOSS OR LOST PROFITS OR REVENUE. (b) The warranties set
forth in Section 7.1(a) shall not apply to any Railcar or parts incorporated
therein which has been involved in an accident, misused, negligently handled,
altered or modified by Buyer or any other third party, repaired by a party
besides Seller, or improperly maintained or improperly manufactured by any party
besides Seller. The warranties set forth in Section 7.1(a) are also conditioned
upon compliance with loading, use, and handling procedures that qualify as good
commercial practices of the trade and that are consistent with the
Specifications and Regulations. Seller shall not be responsible for any failure
caused by normal wear and tear. (c) PARTS NOT MANUFACTURED BY SELLER ARE COVERED
ONLY BY THE WARRANTY, IF ANY, OF THE MANUFACTURER THEREOF AND SELLER SHALL HAVE
NO OTHER OBLIGATION WITH RESPECT TO SUCH PARTS NOT 6



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands007.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. MANUFACTURED BY SELLER. Notwithstanding the
foregoing, to the extent available, Seller agrees to transfer and assign to
Buyer, without warranty of Seller with respect thereof, any manufacturer’s
warranties covering parts furnished by third parties for the Railcars and Seller
further agrees to reasonably assist Buyer in enforcing any manufacturer’s
warranties, short of instituting legal action on Buyer’s behalf and/or incurring
other legal fees. Seller’s cooperation shall, however include making a good
faith effort to pursue Buyer’s claim on its behalf directly with such
third-party manufacturer or supplier; provided, that, any costs associated with
such effort shall be paid by Buyer, subject to Buyer’s advance approval thereof.
8. INDEPENDENT CONTRACTORS. 8.1 Disclaimer of Intent to Become Partners. Buyer
and Seller shall not by virtue of this Agreement be deemed partners or members
of a joint venture. It is expressly understood that each of the parties is
acting as an independent contractor. 8.2 No Agency. Nothing contained herein
shall create an agency whereby either Party may bind the other Party. Without
limiting the generality of the foregoing, neither Party shall, by virtue of this
Agreement, have the right to (a) enter into contracts or commitments on behalf
of or in the name of the other Party; (b) sign the other Party’s name to any
commercial paper, contract or other instrument; (c) contract any debt or enter
into any agreement, either express or implied, binding the other Party to the
payment of money; (d) receive or make payment for or on behalf of the other
Party; or (e) make promises or representations on behalf of the other Party. 9.
REPRESENTATIONS AND WARRANTIES 9.1 Representations and Warranties of Seller.
Seller hereby makes the following representations and warranties to Buyer, each
of which shall be true as of the date hereof and throughout the Term of this
Agreement: (a) Authorization to Conduct Business. Seller is duly authorized to
transact business in the manner contemplated by this Agreement; (b) Adherence to
Laws. Seller shall materially adhere to all applicable Regulations relating to
Seller’s performance of its obligations under this Agreement; (c) Authority.
Seller has full power and authority to enter into and perform (i) this Agreement
and (ii) all documents and instruments to be executed by Seller pursuant to this
Agreement. This Agreement has been duly executed and delivered by Seller and is
enforceable in accordance with its terms; (d) Permit. Seller has obtained, or
prior to the time it commences production of the Railcars, will have obtained,
any permits required in connection with the production and sale of Railcars, and
will furnish copies or other evidence satisfactory to Buyer of all such
approvals upon the request of Buyer. (e) Litigation. There is no pending
litigation or outstanding court orders of any governmental authority that would
materially impact or affect this Agreement or Seller’s execution or performance
hereof. There are no outstanding court orders of any governmental authority
against or involving Seller, or proceedings pending or threatened against or
involving Seller, which are reasonably likely to materially adversely affect
Seller’s rights to manufacture and sell Railcars. 7



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands008.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. (f) AAR. As of such date that Seller
commences production of the Railcars to be purchased by Buyer hereunder, Seller
shall use commercially reasonable efforts to obtain all appropriate
certifications required by the AAR for the manufacturing and sale of Railcars
hereunder (“AAR Certification”), and, as of such date that the first Railcar is
Delivered to Buyer hereunder, Seller shall have obtained, and shall maintain
through the end of the Term, such AAR Certification as well as good standing
with the AAR and shall provide evidence thereof to Buyer upon request. (g)
Insurance. Seller will maintain, at its expense, insurance coverages of the
types, and in the amounts, that are reasonably prudent for the operation of its
business, the sale of the Railcars and performance under this Agreement,
including by way of example, but not of limitation, comprehensive commercial
general liability (including products liability), employer’s liability and
worker’s compensation. All insurance requirements of Seller under this Agreement
may be satisfied in whole or in part through self-insurance or self- retention
by Seller, to the extent permissible under the applicable law. (h) Limitations.
Except for the specific representations and warranties expressly made by Seller
in this Agreement, Seller makes no other warranty or representation, express or
implied, at law or in equity, in respect of the Railcars and the parts
incorporated therein. 9.2 Representations and Warranties of Buyer. Buyer hereby
makes the following representations and warranties to Seller, each of which
shall be true as of the date hereof and throughout the Term of this Agreement:
(a) Authorization to Conduct Business. Buyer is duly authorized to transact
business in the manner contemplated by this Agreement; (b) Adherence to Laws.
Buyer will materially adhere to all applicable Regulations relating to Buyer’s
performance of its obligations under this Agreement; (c) Authority. Buyer has
full power and authority to enter into and perform (i) this Agreement and (ii)
all documents and instruments to be executed by Buyer pursuant to this
Agreement. This Agreement has been duly executed and delivered by Buyer and is
enforceable in accordance with its terms; (d) Permit. No Permit is required for
the execution and delivery by Buyer of this Agreement and the consummation by
Buyer of the transactions contemplated by this Agreement. (e) Litigation. There
is no pending litigation or outstanding court orders of any governmental
authority that would materially impact or affect this Agreement or Buyer’s
execution or performance thereof. (f) Insurance. Buyer will maintain, at its
expense, insurance coverages of the types, and in the amounts, that are
reasonably prudent for the operation of its business, and performance under this
Agreement, including by way of example, but not of limitation, comprehensive
commercial general liability (including products liability). All insurance
requirements of Buyer under this Agreement may be satisfied in whole or in part
through self-insurance or self-retention by Buyer, to the extent permissible
under the applicable law. (g) Limitations. Except for the specific
representations and warranties expressly made by Buyer in this Section 9.2,
Buyer makes no other warranty or representation, express or implied, at law or
in equity. 8



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands009.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. 10. DEFAULT AND TERMINATION 10.1 Default.
The occurrence of any one or more of the following events shall constitute an
event of default (“Event of Default”) hereunder by either Party: (a) The failure
of either Party to pay, or cause to be paid, any amount due pursuant to the
terms of this Agreement, provided that such failure to pay, or cause a payment
to be made, has not been cured by the non-paying Party within five (5) business
days of receipt of written notice of such failure from the other Party; (b) As
to Seller, Seller’s failure to comply with Section 9.1(f) hereof; (c) The
failure of either Party to perform a non-monetary material obligation hereunder,
provided that such failure to perform has not been cured by such non-performing
Party within thirty (30) days after receipt of written notice from the other
Party specifying such failure; (d) The (i) filing by either Party hereto of a
voluntary petition in bankruptcy, (ii) the adjudication of either Party hereto
as a bankrupt or insolvent, (iii) the filing by either Party hereto of any
petition seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution, or similar relief for itself under the federal
bankruptcy laws, or (iv) the consent or acquiescence of either Party hereto to
the appointment of a trustee, receiver, conservator or liquidator of such Party
for all, or any substantial portion of its property or assets, provided that,
any such filing, adjudication, consent or acquiescence is not withdrawn,
vacation, removed, discharged or stayed within thirty (30) days thereof; (e) The
admission in writing by either Party hereto of its inability to pay its debts as
they become due; (f) The notification in writing to a governmental agency by
either Party hereto of its pending insolvency, or suspension or pending
suspension of its operations; or (g) The making by either Party hereto of any
assignment for the benefit of its creditors or the taking of similar actions for
the protection or benefit of its creditors. 10.2 Termination. Upon the
occurrence of an Event of Default on behalf of the other Party hereto, such
non-defaulting Party in addition to all other remedies available to it
hereunder, at law or in equity, may terminate this Agreement upon thirty (30)
days’ written notice to the other Party provided such default has not been cured
during such period. In the event of termination, (i) Seller shall complete
Delivery of any Railcars accepted by Buyer pursuant to the terms hereof
regardless of the effective date of the termination and (ii) Buyer shall pay, or
cause to be paid, the applicable Invoice Price for such Railcar. Upon the
failure of Seller to obtain AAR Certification after using its commercially
reasonable efforts as required in 9.1(f), Seller may terminate this agreement
upon 10 days written notice to the other party without further liability. 11.
SELLER’S SECURITY INTEREST AND REMEDIES: It is mutually agreed that the time of
payment of charges is of the essence of this Agreement. Buyer hereby transfers,
assigns, and grants to Seller a security interest and general lien in and to all
Equipment and all proceeds (including insurance proceeds), products,
replacements, exchanges and substitutions, modifications, additions,
attachments, accessories, and accessions thereto to secure payment in full of
all amounts due Seller pursuant to the Agreement. Buyer authorizes Seller at any
time and from time to time 9



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands010.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. to file and record any document necessary to
perfect Seller’s security interest and general lien in and to the Equipment
without the signature of Buyer, and Buyer shall execute and deliver such other
instruments and documents as may be required by Seller to perfect, confirm, and
further evidence the security interest and general lien in the Equipment. If
Buyer shall default in the payment of charges for Equipment at the time when
same become due and payable or shall default in the performance or observance of
any of the other agreements herein contained and by Buyer to be performed or
observed, or if Buyer shall file a voluntary petition in bankruptcy under Title
11 of the United States Code, or an order for relief shall be issued against
Buyer in any involuntary petition in bankruptcy under Title 11 of the United
States Code, or Buyer shall file any petition or answer seeking or acquiescing
in any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief for itself under any present or future federal,
state, or other law or regulation relating to bankruptcy, insolvency, or other
relief of debtors, or Buyer shall seek or consent to or acquiesce in the
appointment of any custodian, trustee, receiver, conservator, or liquidator of
Buyer or of all or any substantial part of its property, or Buyer shall make an
assignment for the benefit of creditors, or Buyer shall fail generally to pay
its debts as such debts become due, or Buyer shall give notice to any
governmental authority or body of insolvency or pending insolvency or suspension
of operations, then and in any of said events, Seller at its election, may
immediately terminate the Agreement in addition to any other remedy. In addition
to any other remedy provided by law or the Agreement, Seller reserves the right
to repossess or foreclose on the Equipment or any Unit delivered by Seller until
paid for by Buyer as provided in the Agreement or as otherwise agreed in
writing. Upon payment for the Equipment, Seller shall promptly terminate any
security interest, general lien, or recordation made against said Equipment. 12.
RECORDS Records to be Provided to the Buyer. Within ninety (90) days after the
transfer of any Railcar to Buyer, Seller will furnish Buyer with copies in
electronic form of the documents related to the manufacture and assembly of the
Railcar, including without limitation, major assembly drawings. In addition,
Seller will file an application with the AAR for a Certificate of Construction
for each Railcar within thirty (30) days of the transfer of such Railcar to
Buyer and shall provide Buyer with such Certificate in electronic form within
thirty (30) days of Seller’s receipt thereof. If the AAR has failed to issue a
Certificate of Construction for any Railcar within ninety (90) days of the date
Seller’s application therefor was filed with the AAR, Seller will provide
written notification thereof to Buyer. If such delay is attributable in whole or
in part to a Seller error or omission, Seller shall remedy such error or
omission as soon as practical. 13. CONFIDENTIALITY 13.1 Confidential
Information. “Confidential Information” means any and all: (a) trade secrets
concerning the business and affairs of a Party, product specifications, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods, and information) and any other
information, however documented, that is a trade secret within the meaning of
The Missouri Uniform Trade Secrets Act (§§417.450 to 417.467 of the Missouri
Revised Statutes, as amended); and (b) information concerning the business and
affairs of a Party (which includes historical financial statements, financial
results and position, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, personnel training, techniques, and materials) however
documented; and (c) notes, analysis, compilations, studies, summaries, and other
material prepared by or for a Party containing or based, in whole or in part, on
any information included in the foregoing. 10



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands011.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. 13.2 Each of the parties acknowledges that:
(a) during the Term and as a part of each Party’s performance as contemplated
hereunder, the parties will be afforded access to Confidential Information; (c)
unauthorized disclosure of such Confidential Information could have an adverse
effect on the Parties and their respective businesses; and (d) the provisions of
this Section 12 are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information. 13.3 Each Party is permitted to disclose
any Confidential Information as required by law; provided, however, that in any
event that a Party or any of its representatives becomes legally compelled to
disclose any such information, such Party shall provide the other Party with
prompt written notice before such disclosure, to the extent legally permissible
and feasible, sufficient to enable the Party whose information is so required to
be disclosed to either seek a protective order or confidential treatment, at its
expense, or other appropriate remedy preventing or prohibiting such disclosure
or to waive compliance with the provisions of this Section 12, or both;
provided, further, however, that no such notice will be required to be given by
Buyer to Seller with respect to any Confidential Information that is required to
be disclosed pursuant to binding rules and regulations of the United States
Securities and Exchange Commission. 13.4 During and following the Term, each
Party receiving Confidential Information hereunder (in such capacity, the
“Receiving Party”) will hold in confidence the Confidential Information of the
other Party hereto (in such capacity, the “Disclosing Party”) and will not
disclose Confidential Information to any person except with the specific prior
written consent of the Disclosing Party or except as required by law or as
otherwise expressly permitted by the terms of this Agreement. The Receiving
Party will not use the Confidential Information of the Disclosing Party, except
during the Term in the course of performing the Receiving Party’s duties under
or as contemplated pursuant to, this Agreement. This confidentiality obligation
shall apply to all Confidential Information whether in its original form or a
derivative form, and to all Confidential Information whether received or
observed by the Receiving Party prior to, on or after the commencement of the
Term. The Parties agree that no warranties are made expressly or implicitly
regarding accuracy or completeness of Confidential Information provided under
this Agreement. 13.5 None of the foregoing obligations and restrictions shall
apply to any part of the Confidential Information that the Receiving Party
demonstrates was or became generally available to the public other than as a
result of a disclosure by the Receiving Party. 13.6 During the Term, the
Receiving Party will safeguard each tangible embodiment of the Confidential
Information (whether in the form of a document, record, notebook, plan, model,
component, device, or computer software or code, whether embodied in a disk or
in any other form (collectively, the “Proprietary Items”)). The Parties
recognize that, as between themselves, all of the Proprietary Items, whether or
not developed by the Receiving Party, are the exclusive property of the
Disclosing Party. Upon termination of this Agreement by either Party, or upon
the request of the Disclosing Party during the Term, the Receiving Party will
return to the Disclosing Party or destroy all of the Proprietary Items in the
Receiving Party’s possession or subject to the Receiving Party’s control, and
the Receiving Party shall not retain any copies, abstracts, sketches, or other
physical embodiment of any of the Proprietary Items. 13.7 Any trade secrets of
the Parties hereto will be entitled to all of the protections and benefits under
The Missouri Uniform Trade Secrets Act (§§417.450 to 417.467 of the Missouri
Revised Statutes, as amended) and any other applicable law. If any information
that a Party deems to be a trade secret is found by a court of competent
jurisdiction not to be a trade secret for purposes of this Agreement, such
information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. Each Party hereby waives any requirement that the
other Party submit proof of the economic value of any trade secret or post a
bond or other security. 11



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands012.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. 13.8 No license or right is granted hereby
to either Party, by implication or otherwise, with respect to or under any
patent application, patent, claims of patent or proprietary rights of the other
Party. Without limiting the generality of the foregoing and except as expressly
set forth in this Agreement, neither Party shall have the right to use the other
Party’s name, intellectual property or Confidential Information without such
other Party’s prior written consent. 14. INDEMNIFICATION. Buyer will indemnify,
defend and hold harmless Seller and Seller’s Affiliates against all Damages
arising from (a) any breach of any representation, warranty or covenant of Buyer
under this Agreement or any Purchase Order; or (b) any injury to persons or
property from the Railcars that results from (i) defects in designs or
specifications provided by Buyer, (ii) the Design and Engineering Services, or
(iii) the License. 15. MATERIAL, EQUIPMENT, FACILITIES AND SPECIAL TOOLING
Except as otherwise agreed in writing, all equipment, facilities and special
tooling (which term includes but is not limited to jigs, dies, fixtures, molds,
patterns, special test equipment, manufacturing aids and replacements thereof)
used in the manufacture of the Railcars covered hereby shall be and remain the
property of Seller. 16. MISCELLANEOUS 16.1 Governing Law. This Agreement shall
be governed by and construed in accordance with the domestic laws of the State
of Missouri without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any jurisdiction other than
the State of Missouri. 16.2 Jurisdiction; Service of Process. Any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement shall be brought against either of the parties in the
courts of the State of Missouri, County of St. Louis, or, if it has or can
acquire jurisdiction, in the United States District Court for the Eastern
District of Missouri and each of the parties consents to the jurisdiction of
such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world. 16.3 Waiver of Jury Trial. EACH PARTY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING TO RESOLVE ANY DISPUTE OR CLAIM BETWEEN THE PARTIES ARISING OUT OF OR
RELATING TO THIS AGREEMENT, INCLUDING ANY QUESTION REGARDING ITS EXISTENCE,
VALIDITY, INTERPRETATION, BREACH, OR TERMINATION, AND INCLUDING ANY
NON-CONTRACTUAL CLAIM. The Parties further agree that in the event of any claim
or proceeding arising out of or relating to this Agreement, this clause will
serve as conclusive evidence of their intent to waive their right to trial by
jury. 16.4 Further Assurances. The Parties agree (i) to furnish upon request to
each other such further information, (ii) to execute and deliver to each other
such other documents, and (iii) to do such other acts and things, all as the
other Party may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement. 16.5 Waiver. The
rights and remedies of the Parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any Party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a 12



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands013.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. waiver of such right, power, or privilege,
and no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (i) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one Party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other Party; (ii) no waiver that may be given by a Party
will be applicable except in the specific instance for which it is given; and
(iii) no notice to or demand on one Party will be deemed to be a waiver of any
obligation of such Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement. 16.6 Entire Agreement
and Modification. This Agreement and the exhibits and schedules attached hereto
are the entire Agreement between the Parties with respect to the subject matter
of this Agreement and may not be amended except by a written agreement executed
by each of the Parties hereto. 16.7 Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the parties hereto, and their
respective successors, administrators and assigns. Either Party hereto may
assign this Agreement by merger or other fundamental change or in connection
with reorganization without the consent of the other Party hereto to any
individual, corporation, partnership, limited liability company, association,
trust, unincorporated organization, or other legal entity or organization owned
or controlled by, or under common control with, the assigning Party or to a
purchaser of all or substantially all of the assets of such assigning Party. For
the purposes of clarification, the assignment contemplated by this Section 14.7
is an assignment of Buyer’s rights and warranties in this Agreement, in contrast
to the assignments provided for in Section 7.1(c), which are assignments of
Buyer’s rights and warranties for individual Railcars. 16.8 Severability. If any
provision of this Agreement is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable. 16.9 Section Headings, Construction.
The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms. The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. 16.10
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. 16.11 Survival. Regardless of the expiration or termination for any
reason of this Agreement, the rights and obligations set forth in this Agreement
that require or contemplate performance by a Party after such expiration or
termination shall remain in full force and effect to the extent required for
their full observance and performance. 13



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands014.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. 16.12 Notices. All notices, requests,
demands, claims, and other communications hereunder will be in writing. Any
notice, request, demand, claim, or other communication hereunder shall be deemed
duly given if (and then two (2) business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient as set forth below: If to Seller: ACF Industries, LLC 101
Clark Street, St. Charles, MO 63301 Attention: E-mail:
mcrinnion@acfindustries.com Attention: Mark Crinnion, General Counsel If to
Buyer: American Railcar Industries, Inc. 100 Clark Street St. Charles, Missouri
63301 E-mail: YFundler@americanrailcar.com Attention: Yevgeny Fundler, General
Counsel Any Party may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any Party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other Party notice in the manner herein set forth. [Remainder of page
intentionally left blank] 14



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands015.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. IN WITNESS WHEREOF, Seller and Buyer have
executed this Agreement as of the day, month and year first above written. ACF
INDUSTRIES, LLC By: Name: Michael G. Farmakis Title: President and CEO ARI
LEASING, LLC By: Name: Luke M. Williams Title: Sr. Vice President and CFO 15



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands016.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. Exhibit A Delivery Schedule [*****] 16



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands017.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. Exhibit B [*****] 17



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands018.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. Exhibit C WARRANTY BILL OF SALE American
Railcar Industries, Incorporated (“ARI”), a North Dakota corporation (the
“Seller”), in consideration of the sum of [*****] and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
from <Company name>, a <State> corporation (“Company”), hereby grants, sells,
assigns, conveys, transfers, delivers and sets over unto Buyer, all of Seller’s
right, title and interest in and to the equipment identified in Schedule 1
attached hereto and made a part hereof, together with all parts, appurtenances
or other property attached or installed on such items of equipment (collectively
with and including such parts, appurtenances and other property, the
“Equipment”), per Lot # XX-XXXXX (ARI Est. #18-ARI-XXX-A1 dated <Month, day,
year). To have and to hold to Buyer and its successors and assigns forever.
Seller hereby warrants to Buyer and its successors and assigns on the date
hereof that Seller is the lawful owner of good and marketable legal and
beneficial title to the Equipment, that Seller has the right to sell the same,
that good and marketable title to the Equipment is conveyed to Buyer free and
clear of all claims, liens, security interests, encumbrances and rights of
others of any nature whatsoever arising prior to the delivery of the Equipment
hereunder, except any claims, liens, security interests and other encumbrances
arising from, through or under Buyer, and Seller covenants that it shall warrant
and defend such title to the Equipment against all such claims and demands
whatsoever. IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be duly
executed by its officer thereunto duly authorized as of this _____ day of
<Month>, 20XX. AMERICAN RAILCAR INDUSTRIES, INC. By: __________________________
Name: Luke M. Williams Title: Sr. Vice President, CFO, and Treasurer STATE OF
______________ ) ) SS: COUNTY OF ___________ ) On this _____ day of <Month>,
20XX, before me personally appeared Luke M. Williams to me personally known,
who, being by me duly sworn, says that he is an Executive of American Railcar
Industries, Inc., and that the foregoing Warranty Bill of Sale was signed on
behalf of said corporation by authority of its Board of Directors. Further, he
acknowledged that the execution of the foregoing Warranty Bill of Sale was the
free act and deed of said corporation. ______________________________ Notary
Public 18



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands019.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. [Notarial Seal] My commission expires:
____________________ 19



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands020.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. Exhibit D Estimated Sellers Cost Calculation
[*****] 20



--------------------------------------------------------------------------------



 
[ariiex101acfpurchaseands021.jpg]
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission. Exhibit E Startup Expense Calculation
[*****] 21



--------------------------------------------------------------------------------



 